 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   STANLEY SCOTT SADLER,

 9                               Petitioner,                CASE NO. 2:18-cv-01440-JLR-BAT

10           v.                                             ORDER DENYING MOTION FOR
                                                            THE APPOINTMENT OF
11   MARY J. BULLARD, STEPHEN                               COUNSEL AND GRANTING FINAL
     SINCLAIR,                                              EXTENSION
12
                                 Respondents.
13
            On October 1, 2018, Petitioner, acting pro se, filed his 28 U.S.C. § 2254 petition. Dkt. 1.
14
     On October 4, 2018, the Court ordered the petition served and sua sponte appointed the office of
15
     the Federal Public Defender for the Western District of Washington as counsel for the Petitioner.
16
     Dkt. 2. After Respondents filed their response to the petition, Petitioner was granted extensions
17
     to file his optional reply. Dkts. 16 and 18. On April 15, 2019, Petitioner filed a motion to again
18
     proceed pro se and asked for an additional extension of time. Dkt. 23. That motion was granted.
19
     Petitioner’s deadline to file his responsive brief was reset to April 30, 2019. On that date,
20
     Petitioner again asked for an extension of time and now requests that the Court appoint him other
21
     counsel because he is a disabled veteran and “due to disability issues.” Dkt. 25.
22
            “The sixth amendment right to counsel does not apply in habeas corpus actions.”
23
     Knaubert v. Goldsmith, 791 F.2d 722, 728 (9th Cir. 1986). The Court’s Order appointing the
     ORDER DENYING MOTION FOR THE
     APPOINTMENT OF COUNSEL AND
     GRANTING FINAL EXTENSION - 1
 1   FPD as Petitioner’s counsel was rescinded when Petitioner objected to his counsel, asked that the

 2   appointment order be rescinded, and indicated he wished to again proceed pro se.

 3          A district court is authorized to appoint counsel for a habeas petitioner when it

 4   determines the interests of justice require such appointment (18 U.S.C. § 3006A(a)(2)(B));

 5   however, “[u]nless an evidentiary hearing is required, the decision to appoint counsel is within

 6   the discretion of the district court.” Knaubert, 791 F.2d at 728. “Indigent state prisoners applying

 7   for habeas corpus relief are not entitled to appointed counsel unless the circumstances of a

 8   particular case indicate that appointed counsel is necessary to prevent due process violations.”

 9   Chaney v. Lewis, 801 F.2d 1191, 1196 (9th Cir. 1986).

10          The Court finds appointment of counsel is not needed to avoid a due process violation in

11   this case. Petitioner began his case pro se and filed his petition without assistance of counsel. He

12   has also been given several extensions to file his optional reply.

13          Accordingly, it is ORDERED:

14          1)      Petitioner’s request for appointment of counsel (Dkt. 25) is denied.

15          2)      Any response to the Answer that Petitioner wishes to file is due no later than
                    May 20, 2019. No further extensions of this deadline shall be granted.
16
            3)      Respondent’s reply to any response filed by Petitioner shall be filed no later than
17                  June 3, 2019.

18          4)      The Clerk shall note the matter for June 6, 2019 as ready for the Court’s
                    consideration.
19
            DATED this 13th day of May, 2019.
20

21

22                                                         A
                                                           BRIAN A. TSUCHIDA
23                                                         Chief United States Magistrate Judge


     ORDER DENYING MOTION FOR THE
     APPOINTMENT OF COUNSEL AND
     GRANTING FINAL EXTENSION - 2
